This court having previously issued a Rule Nisi upon relator’s Petition for Writ of Prohibition, and respondents having filed a Motion to Strike and Quash in which they recite that they have no authority to issue a consumptive water use permit to Beker Phosphate Corporation nor have any intention to do so at their meeting scheduled for April 1, 1975, it is, therefore
Ordered that the Rule is declared absolute to the extent that respondents shall not issue a consumptive water use permit to Beker Phosphate Corporation. Nothing herein shall prevent respondents from proceeding with any matters permitted them by law.